Title: To James Madison from McLellan & Brown (Abstract), 12 March 1805
From: McLellan & Brown
To: Madison, James


12 March 1805, Portland. “We beg leave to request your advice with respect to the payments of the third Installments of Britis<h> Spoliations—wish to know wheather the money is to be recd, in all cases by the claimants in America, and to whom application must be made—Also your information on the following particular case—we hold a bill drawn on Geo. W. Erving Esqr. the 30th Apl. 1804 in our favor Amt. is £982.13.2 B. Stg., written payable the fifteenth July 1805, being for the third Installment in the case of the Brigt. Nancy (Ilsley master), wheather this bill will be duly honor’d in London at maturity? pray your answer as soon as convenient.”
